


Exhibit 10.48

 

EXECUTION DRAFT

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

PACIRA PHARMACEUTICALS, INC.

 

and

 

ARATANA THERAPEUTICS, INC.

 

--------------------------------------------------------------------------------

 

SUPPLY AGREEMENT

 

--------------------------------------------------------------------------------

 

DATED AS OF DECEMBER 5, 2012

 

--------------------------------------------------------------------------------


 

THIS SUPPLY AGREEMENT (this “Agreement”) is made effective as of December 5,
2012 (the “Effective Date”) by and between Pacira Pharmaceuticals, Inc., a
California corporation with a principal place of business at 5 Sylvan Way,
Parsippany, New Jersey 07054 (“Pacira”) and Aratana Therapeutics, Inc., a
Delaware corporation with a place of business at 1901 Olathe Blvd, Kansas City,
Kansas 66103 (“Aratana”).  Pacira and Aratana are each hereafter referred to
individually as a “Party” and together as the “Parties.”  Capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in
Section 1.

 

WHEREAS, Pacira and Aratana have entered into that certain Exclusive License,
Development and Commercialization Agreement, dated as of December 5, 2012 (the
“License Agreement”), under which Aratana will develop, market, sell and
distribute the Licensed Product in the Field in the Territory pursuant to the
terms and conditions thereof;

 

WHEREAS, Pacira and Aratana have agreed that Pacira shall be the exclusive
supplier of the Licensed Product to Aratana pursuant to the terms of this
Agreement; and

 

WHEREAS, this Agreement constitutes the “Initial Supply Agreement” as
contemplated by the License Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows.

 

1.                                      DEFINITIONS

 

1.1.                            “[**] Vial” shall mean a [**] vial (without
commercial labeling and packaging) containing the Licensed Product.

 

1.2.                            “20ml Vial” shall mean a 20ml vial (without
commercial labeling and packaging) containing the Licensed Product.

 

1.3.                            “Administrative NADA” is a new animal drug
application that is submitted after all of the technical sections that fulfill
the requirements for the approval of the NADA under 21 CFR 514.1 have been
reviewed by CVM and CVM has issued a technical section complete letter for each
of those technical sections.

 

1.4.                            “Affiliate” shall mean with respect to any
entity, any other entity that, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such entity and for purposes of this definition, “control” shall mean ownership,
directly or indirectly through one or more Affiliates, of fifty percent (50%) or
more of the shares of stock entitled to vote for the election of directors, in
the case of a corporation, or fifty percent (50%) or more of the equity
interests in the case of any other type of legal entity, status as a general
partner in any partnership, or any other arrangement whereby a Party controls or
has the right to control the board of directors or equivalent governing body of
a corporation or other entity.

 

--------------------------------------------------------------------------------


 

1.5.                            “Approved Facilities” shall mean the facilities
of Pacira located at 10450 Science Center Drive, San Diego, CA 92121 (or the
approved facility of a Third Party Manufacturer), in each case as may be changed
by Pacira from time to time, comprising buildings and equipment where Pacira
shall Manufacture and store or have Manufactured and stored the Bulk Product.

 

1.6.                            “Bulk Product” shall mean Licensed Product
presented in [**] Vials or 20ml Vials, as applicable, without commercial label
and packaging.

 

1.7.                            “Business Day” shall mean any day other than a
Saturday, a Sunday or a day on which banks in New York City, New York are
authorized or obligated by Law to not open or remain closed.

 

1.8.                            “Certificate of Analysis” shall mean a document
setting out the results of analysis of a Lot of Bulk Product together with the
Specification and methods by which, the tests were performed.

 

1.9.                            “Certificate of
Compliance”                               shall mean a document certifying that
the Approved Facility is in compliance with cGMP and all other applicable Law.

 

1.10.                     “cGMP” shall mean current Good Manufacturing Practice
as set out in the United States 21 CFR 210 and 211, as amended from time to
time, together with, as applicable, any analogous regulations, codes or
guidelines having effect in any jurisdiction in the countries in which the
Licensed Product is to be Manufactured and/or distributed.

 

1.11.                     “Commercialize” or “Commercialization” shall mean any
and all activities, excluding Development or manufacturing, necessary or
desirable to realize commercial sales of the Licensed Product in accordance with
applicable Law, including distributing, importing, transporting, customs
clearance, export, warehousing, packing, handling and delivering to customers,
as well as offering for sale and sales, marketing, promoting and reimbursement
related activities, including booking sales.  When used as a verb
“Commercialize” means to engage in Commercialization.

 

1.12.                     “Confidential Information” shall mean with respect to
a Party (the “Receiving Party”), all information which is disclosed by the other
Party (the “Disclosing Party”) to the Receiving Party hereunder or to any of its
employees, consultants, Affiliates, licensee or Sublicensees, except to the
extent that the Receiving Party can demonstrate by written record or other
suitable physical evidence that such information, (a) as of the date of
disclosure is demonstrably known to the Receiving Party or its Affiliates other
than by virtue of a prior confidential disclosure to such Party or its
Affiliates; (b) as of the date of disclosure is in, or subsequently enters, the
public domain, through no fault or omission of the Receiving Party; (c) is
obtained from a Third Party having a lawful right to make such disclosure free
from any obligation of confidentiality to the Disclosing Party; or (d) is
independently developed by or for the Receiving Party without reference to or
reliance upon any Confidential Information of the Disclosing Party. 
Confidential Information shall include all information disclosed to or
accessible by Aratana or Pacira, as the case may be, relating to the subject
matter of the License Agreement or this Agreement prior to the Effective Date.

 

2

--------------------------------------------------------------------------------


 

1.13.                     “Contract Quarter” shall mean the respective periods
of three (3) consecutive calendar months ending on March 31, June 30,
September 30 or December 31, for so long as this Agreement is in effect.

 

1.14.                     “CVM” shall mean the Center for Veterinary Medicine
(and any successor authority) of the FDA.

 

1.15.                     “Delivery” shall mean Pacira making available at the
loading docks of the Approved Facilities the Bulk Product for collection by
Aratana or its nominated carrier.

 

1.16.                     “Drug Approval Application” shall mean any application
for Regulatory Approval, including, without limitation, (a) any application
filed with the FDA and (b) any equivalent application filed with any Foreign
Regulatory Authority for Regulatory Approval required prior to any sale or use
or any Commercialization of a Licensed Product in any country or jurisdiction in
the Territory.

 

1.17.                     “Equipment” shall mean the equipment used in the
Manufacture, assembly, analysis and testing of the Product.

 

1.18.                     “EXPAREL®” shall mean Bupivacaine Liposome Injectable
Suspension — NDA #022496 dated October 28, 2011.

 

1.19.                     “FDA” shall mean the U.S. Food and Drug Administration
and any successor agency or authority thereto.

 

1.20.                     “Field” shall mean all prophylactic or therapeutic
uses of finished Licensed Product for veterinary use only.  For the avoidance of
doubt, the Field shall not include use of the Licensed Product in humans.

 

1.21.                     “Force Majeure” shall have the meaning set forth in
Section 13.1.

 

1.22.                     “Foreign Regulatory Authority” shall mean any
applicable supranational, national, federal, state or local regulatory agency,
department, bureau or other Government Authority of any country or jurisdiction
in the Territory (other than the United States of America), having
responsibility in such country or jurisdiction for any Regulatory Approvals of
any kind in such country or jurisdiction, and any successor agency or authority
thereto.

 

1.23.                     “Governmental Authority” shall mean any governmental
or quasi-governmental department, commission, board, bureau, agency, court or
other instrumentality of any country or jurisdiction in the Territory or any
political subdivision thereof.

 

1.24.                     “JCCC” shall have the meaning ascribed to such term in
Section 3.1 of the License Agreement.

 

1.25.                     “Labeling” shall have the meaning set forth in
Section 7.3(b).

 

1.26.                     “Laboratory” shall have the meaning set forth in
Section 4.3(c).

 

3

--------------------------------------------------------------------------------


 

1.27.                     “Law” shall mean all laws, treaties, statutes,
ordinances, judgments, decrees, rules, codes, injunctions, writs, regulations,
binding arbitration rulings, orders, and judicial or administrative
interpretations or promulgations of any Governmental Authority having
jurisdiction over the transactions contemplated hereunder.

 

1.28.                     “License Agreement” shall have the meaning set forth
in the recitals to this Agreement.

 

1.29.                     “Licensed Product” shall mean shall mean
DepoBupivacaine™ Extended Release Liposome Injection for use in the Field.

 

1.30.                     “Lot” shall have the meaning set forth in
Section 3.2(c).

 

1.31.                     “Manufacturing Approval” shall mean all necessary or
appropriate approvals, licenses, permits, registrations and authorizations in
respect of the manufacture and Quality Control of the Licensed Product.

 

1.32.                     “Manufacturing License” shall mean any license as
granted by the Regulatory Authority to Pacira or the Third Party Manufacturer in
the applicable territory to manufacture the Licensed Product.

 

1.33.                     “NADA” shall mean any new animal drug application or
Administrative NADA and all amendments and supplements.

 

1.34.                     “Person” shall include both corporate and real persons
and institutions, partnerships and associations or entities of all kinds.

 

1.35.                     “Product Delivery Date” shall mean that date upon
which the Bulk Product is available for collection from the Approved Facilities.

 

1.36.                     “Product Price” shall mean either (a) [**] Dollars
($[**]) per 20ml Vial of Bulk Product or (b) [**] Dollars ($[**]) per [**] Vial
of Bulk Product, in each case, as each may adjusted from time to time pursuant
to Section 5.1.

 

1.37.                     “Quality Agreement” shall mean an agreement to be
entered into pursuant to Section 6.1, which provides the responsibilities of the
Parties related to the quality and regulatory requirements of the Bulk Product
manufactured under this Agreement.

 

1.38.                     “Quality Control” shall mean the sampling, laboratory
testing and inspection at the Approved Facilities of:

 

(a)                        raw materials, in-process materials and Bulk Product;
and

 

(b)                        the Bulk Product as necessary for Release.

 

1.39.                     “Regulatory Approval” shall mean any and all approvals
or authorizations of any kind of any Regulatory Authority required prior to any
commercial marketing, sale, or use of the Licensed Product in any country or
jurisdiction in the Territory for a particular indication

 

4

--------------------------------------------------------------------------------


 

within the Field.  For clarity, Regulatory Approval: (i) in the United States
shall consist of the approval by the FDA of the Administrative NADA; and
(ii) shall not include any approvals, licenses, registrations or authorizations
necessary for the manufacture or supply of the Licensed Product, or any
component thereof, by Pacira to Aratana or its Affiliates or Sublicensees.

 

1.40.                     “Regulatory Authority” shall mean the FDA or any
Foreign Regulatory.

 

1.41.                     “Release” shall mean release of the Bulk Product from
the Approved Facilities to Aratana for labeling and packaging by Aratana.

 

1.42.                     “Specification” shall mean the specification of the
Licensed Product as set out on Appendix I hereto.

 

1.43.                     “Sublicensee” shall mean any Third Party to whom
Aratana grants a sublicense of some or all of the rights granted to Aratana
under, and in accordance with, the License Agreement.

 

1.44.                     “Term” shall mean the term of this Agreement as set
out in Section 10.

 

1.45.                     “Territory” shall mean worldwide.

 

1.46.                     “Third Party” shall mean any person or entity other
than Aratana, Pacira and their respective Affiliates.

 

1.47.                     “Third Party Manufacturer” shall mean a Third Party
appointed by Pacira to manufacture the Licensed Product on its behalf.

 

In this Agreement, unless the context requires otherwise:

 

(a)                        the headings are included for convenience only and
shall not affect the construction of this Agreement;

 

(b)                        words denoting the singular shall include the plural
and vice versa;

 

(c)                         words denoting one gender shall include each gender
and all genders;

 

(d)                        the words “include” or “including” shall mean
“include, without limitation” or “including, without limitation,” as the case
may be, and the language following “include” or “including” shall not be deemed
to set forth an exhaustive list; and

 

(e)                         any reference to an enactment or statutory provision
is a reference to it as it may have been, or may from time to time be amended,
modified, consolidated or re enacted.

 

The Appendices comprise part of and shall be construed in accordance with the
terms of this Agreement.

 

5

--------------------------------------------------------------------------------


 

2.                                      SUPPLY OF BULK PRODUCT

 

2.1.                            Subject to the terms and conditions of this
Agreement, during the Term, Pacira shall manufacture and supply, or shall cause
to be manufactured and supplied, to Aratana Bulk Product for labeling, packaging
and sale by Aratana, and, in consideration of the manufacture of Bulk Product by
Pacira or by its Third Party Manufacturer, during the Term, Aratana shall
purchase exclusively from Pacira all of its requirements of Bulk Product.

 

2.2.                            Pacira shall supply Bulk Product under this
Agreement, in (a) 20ml Vials or (b) solely at such times as when [**] Vials are
being manufactured for commercial sale in Pacira’s human health program for
EXPAREL®, [**] Vials.  Each of which 20ml Vials and [**] Vials shall thereafter
be labeled, packaged or otherwise prepared for commercial sale by Aratana. 
Aratana shall be solely responsible, at its sole cost and expense, for all
labeling, packaging and shipping of Bulk Product in accordance with applicable
Law and utilizing such branding, trade names and trade dress selected by Aratana
and approved by the JCCC.  Aratana shall not materially alter any Bulk Product
as supplied to Aratana by Pacira (other than to label, package and otherwise
prepare the Bulk Product for commercial sale as set forth above) and shall only
resell such Bulk Product in accordance with this Agreement, the License
Agreement and applicable Law.

 

2.3.                            Pacira shall give Aratana reasonable notice of
any proposal to appoint a Third Party Manufacturer and shall satisfy all legal
and regulatory requirements relating to any variation of the Administrative NADA
or any other Regulatory Approval relating to such appointment at its own cost
and shall procure reasonable inspection and audit rights for Aratana in respect
of the Third Party Manufacturer’s site.

 

2.4.                            The terms and conditions of this Agreement shall
control the manufacture and supply of Bulk Product by Pacira to Aratana, and no
terms or conditions contained in any purchase order, acknowledgment, invoice,
bill of lading, acceptance or other preprinted form issued by any Party shall
have any force or effect to the extent they are inconsistent with or purport to
modify the terms and conditions of this Agreement including those set forth in
this Section 2.

 

2.5.                            Aratana shall be permitted to transfer or resell
Bulk Product purchased in accordance with the terms of this Agreement to an
Affiliate or Sublicensee and any such transfer or resale shall not be considered
a commercial sale of Licensed Product under the License Agreement; provided,
however, that any mark-up or increase in transfer price or any other revenue
derived by Aratana from such transfer or resale shall be subject to Pacira’s
rights under the License Agreement.  In no event shall Aratana or any of its
Affiliate or any Sublicensee be permitted to transfer or resell Bulk Product
other than as expressly contemplated by this Agreement or as expressly agreed to
by Pacira in advance of any such purported resale or transfer.  The transfer or
sale of Bulk Product by Aratana to an Affiliate or Sublicensee shall in no way
relieve Aratana of any of its obligations or liabilities hereunder.

 

3.                                      FORECASTING AND ORDERING

 

3.1.                            Forecasts.  Not less than [**]days prior to the
anticipated initial launch date of the Licensed Product, and on the [**] day
prior to the first Business Day of each Contract Quarter

 

6

--------------------------------------------------------------------------------


 

occurring during the Term thereafter (each, a “Forecast Delivery Date”), Aratana
shall provide to Pacira a rolling forecast in the format attached hereto as
Appendix II, as such format may be reasonably modified from time to time by
Pacira (a “Rolling Forecast”), of estimated quantities and anticipated Product
Delivery Dates of units of Bulk Product in each case, for each month of the [**]
successive Contract Quarters following such Forecast Delivery Date (without
regard to potential expiration or termination of this Agreement).  Absent
earlier expiration or termination of this Agreement, the forecast for the first
[**] months in each Rolling Forecast shall constitute a binding commitment by
Aratana to place additional Purchase Orders pursuant to Section 3.2 that, when
taken together with any Purchase Orders submitted up to such date by Aratana
with respect to such period, shall be consistent with such Rolling Forecast, but
in no event represent less than [**] percent ([**]%) of the amount of Bulk
Product specified in such Rolling Forecast.  Unless otherwise agreed by Pacira,
the forecast with respect to any Contract Quarter in the Rolling Forecast shall
not exceed [**] percent ([**]%) of the forecast for the immediately preceding
Contract Quarter in such Rolling Forecast and Pacira agrees to supply to Aratana
at least the following quantities of Bulk Product specified in the binding
portion of such Rolling Forecast as provided in Sections 3.2(b) and 4.1:

 

Applicable Quarter after initial launch
of the Licensed Product by Aratana

 

Committed Quantity of Bulk
Product to be supplied by Pacira

 

1st Contract Quarter

 

[**]

%

2nd Contract Quarter

 

[**]

%

3rd Contract Quarter

 

[**]

%

4th Contract Quarter

 

[**]

%

5th Contract Quarter

 

[**]

%

6th Contract Quarter

 

[**]

%

7th Contract Quarter and thereafter

 

[**]

%

 

Notwithstanding the foregoing, Pacira shall only be entitled to supply less than
[**]% of the amount of Bulk Product specified in the binding portion of a
Rolling Forecast (or such lesser amount as may be specified in the applicable
Purchase Order for such period in accordance with this Section 3.1) pursuant to
the table above in the event that it determines in good faith that it is no
longer commercially reasonable to supply in excess of the reduced amounts set
forth in such table in light of its own supply demands for Bulk Product for its
human health program for EXPAREL®.

 

3.2.                            Purchase Orders.

 

(a)                        Not less than [**] days prior to the anticipated
initial launch date of the Licensed Product, Aratana shall place with Pacira an
irrevocable order (the “Initial Purchase

 

7

--------------------------------------------------------------------------------


 

Order”) for Bulk Product sufficient to meet Aratana’s projected requirements of
Licensed Product in the first Contract Quarter of the Rolling Forecast.  The
Initial Purchase Order shall separately specify desired delivery dates for the
first Contract Quarter Bulk Product.  Thereafter, in accordance with the terms
hereunder, Aratana shall place irrevocable orders (each, including the Initial
Purchase Order, a “Purchase Order”) for Bulk Product with Pacira in writing. 
Each Purchase Order shall be in a format requested by Pacira, specifying the
quantities thereof desired and applicable Product Delivery Dates, said Product
Delivery Dates to be no earlier than [**] calendar days after delivery of such
Purchase Order.  All Purchase Orders shall be sent by Aratana to the following
address, which may be updated from time to time by Pacira upon notice to
Aratana:

 

Pacira Pharmaceuticals, Inc.

10450 Science Center Drive

San Diego, CA 92121

Attention: Purchasing Manager

Telephone: [To be provided]

E-mail: [To be provided]

 

(b)                        Pacira will supply quantities of Bulk Product, in
each case as set forth in the applicable Purchase Order in accordance with the
delivery schedule set forth therein and, to the extent that such estimated
amounts do not meet Aratana’s actual requirements, Pacira will use commercially
reasonable efforts to supply Aratana with its requirements beyond the amounts
specified in the applicable Rolling Forecast as stated in Section 3.2(a), it
being understood that Pacira shall have no obligation to supply Bulk Product in
amounts exceeding the amounts specified in the applicable Rolling Forecast. 
Aratana agrees to purchase, in accordance with any Purchase Order, the terms and
conditions of this Agreement, the Specification and applicable Law, such
quantities of Bulk Product supplied by Pacira.

 

(c)                         Aratana shall purchase Bulk Product from Pacira in
full lot quantities, consistent with Pacira’s standard minimum batch sizes,
currently estimated to be not more than [**] 20ml Vials or [**] Vials (each such
lot quantity, a “Lot”) or such other quantities as may permitted by Pacira.

 

4.                                      DELIVERY, TITLE AND ACCEPTANCE

 

4.1.                            Delivery.  Pacira shall supply all Bulk Product
Ex Works (as defined in Incoterms 2010) the Approved Facilities.  Pacira shall
use its commercially reasonable efforts to Deliver to Aratana each of Aratana’s
orders for Bulk Product on the applicable Delivery Date specified in each
Purchase Order.  If Pacira becomes aware that for any reason it will be unable
to Deliver ordered Bulk Product on the specified Delivery Date, Pacira shall
promptly advise Aratana of that fact, the reason for the delay and (if
appropriate) give its reasonable, good faith estimate of the likely delayed
Delivery Date.  Pacira shall use its commercially reasonable efforts to minimize
the delay.  Pacira shall submit to Aratana with each Lot of Bulk Product
Delivered by Pacira a Certificate of Analysis setting out the results of the
analysis of that Lot of Bulk Product and confirming that the Lot is manufactured
in conformity with the Specification and cGMP.  With the initial shipment of
Bulk Product and annually thereafter, Pacira shall provide Aratana with a
Certificate of Compliance.  On Delivery, Bulk Product shall have a remaining
shelf-life of

 

8

--------------------------------------------------------------------------------

 

at least [**] months; provided, that, in the event Pacira proposes to deliver to
Aratana Bulk Product with a remaining expiry of less than [**] months, Pacira
shall notify Aratana, and the Parties shall discuss in good faith such
reasonable steps as may be implemented by Aratana to accommodate Aratana’s
distribution of such Bulk Product (in finished form) so as not to render such
Bulk Product non-saleable, it being understood that Aratana shall not be
obligated to accept delivery of Bulk Product with a remaining expiry of less
than [**] months.

 

4.2.                            Title.  Legal title shall pass to, and all risk
in and responsibility for Bulk Product shall be with, Aratana from and after
Delivery.  Aratana shall be responsible for all tariff, customs, clearance and
other similar charges and will bear all risk of loss, delay, or damage in
transit, as well as cost of freight and insurance.

 

4.3.                            Receipt of Product; Acceptance.

 

(a)                        Promptly after each Delivery Date, and prior to the
labeling and packaging of such Bulk Product, Aratana shall conduct (i) a visual
inspection of the Bulk Product for defects or damages and (ii) an inspection of
all associated quality assurance documents, including, without limitation, the
Certificate of Analysis delivered in accordance with Section 4.1.  Aratana shall
be entitled to reject and return any portion or all of any shipment of Bulk
Product that does not conform to the Specification or otherwise fails to comply
with the warranty set forth in Section 7.2(b) (unless such nonconformity or
noncompliance is attributable to an act or omission of Aratana after the time
such Bulk Product was Delivered by Pacira); provided, that Aratana provides
notice of non-conformance discovered by Aratana based on such visual inspection
and inspection of the associated quality assurance document or any other
non-conformance to the warranties provided in Section 7.2(b) within [**]
calendar days after Delivery of such Bulk Product.  If no notice is provided by
Aratana within such time period, then Aratana shall be deemed to have accepted
the shipment and all such Bulk Product Delivered to Aratana shall be deemed to
materially conform with the Specification.  Any notice of rejection by Aratana
shall specify the shipment and Purchase Order number and shall be accompanied by
a reasonably detailed statement of Aratana’s exact reasons for rejection along
with reasonable evidence of the alleged nonconformity or noncompliance
(including a sample of the Bulk Product from the shipment tested) and, if
applicable, a report of any pertinent analysis performed by Aratana on the
allegedly nonconforming or noncomplying Bulk Product, together with the methods
and procedures used to determine such non-conformity.  Pacira shall notify
Aratana in writing as promptly as practicable, but in any event within [**]
Business Days after receipt of such notice of rejection, whether Pacira accepts
Aratana’s assertions of nonconformity or noncompliance.

 

(b)                        Whether or not Pacira accepts Aratana’s assertion of
nonconformity or noncompliance, promptly upon receipt of a notice of rejection,
Pacira shall use commercially reasonable efforts to provide replacement Bulk
Product for the quantity of Bulk Product rejected by Aratana in the original
shipment as soon as reasonably possible but no later than [**] days after the
date of receipt of the notice of rejection.  Aratana shall remain responsible
for the purchase price for the allegedly nonconforming or noncomplying Bulk
Product; provided, however, if the Bulk Product rejected by Aratana from such
original shipment ultimately is found to be nonconforming or noncomplying
(whether pursuant to Section 4.3(a) or if Aratana acknowledges such in writing),
Pacira shall bear all costs and expenses of such replacement Bulk

 

9

--------------------------------------------------------------------------------


 

Product (including the purchase price thereof and/or disposal charges for such
nonconforming or noncomplying Bulk Product).  If it is determined subsequently
that such Bulk Product was in fact conforming (whether pursuant to
Section 4.3(a) or if Aratana acknowledges such in writing), then Aratana shall
be responsible for the purchase price for the allegedly nonconforming Bulk
Product, as well as, upon receipt and acceptance by Aratana in accordance with
the procedures set forth herein, the replacement Bulk Product, which shall be
purchased at the then-effective purchase price for such Bulk Product. 
Replacement shipments shall also be subject to the procedures contained in this
Section 4.3(b).  Pacira shall be under no obligation to accept a return of Bulk
Product except as provided for in this Section 4.3.

 

(c)                         If Pacira disagrees with any alleged nonconformity
or noncompliance, then the Parties shall have [**] days from the date of
Pacira’s receipt of Aratana’s notification pursuant to Section 4.2(a) to resolve
any such dispute.  If such dispute is not resolved in the [**] day period then
an independent cGMP-certified laboratory (or other expert or consultant) of
recognized repute (the “Laboratory”), selected by Pacira and reasonably
acceptable to Aratana, shall analyze an aliquot sample or such other portions of
a shipment, furnished by Aratana from the shipment received and rejected by
Aratana, as may be necessary to substantiate whether the shipment rejected by
Aratana conformed in all material respects to the Specification at the time of
Delivery to, which analysis shall be performed in compliance with applicable FDA
regulations for re-testing of pharmaceutical products.  The Parties agree to
cooperate with the Laboratory’s reasonable requests for assistance in connection
with its analysis hereunder.  The Parties shall be bound by the Laboratory’s
results of analysis, which, absent manifest error, shall be deemed final as to
any dispute over compliance of the Bulk Product in all material respects with
the Specification at the time of Delivery.  The fees and expenses of the
Laboratory making such determination shall be by the Party against which the
determination is made, or if the Laboratory cannot place the fault noticed and
complained about, then the Parties shall share equally such costs.

 

(d)                        If Pacira accepts rejection of any shipment due to
nonconformity or noncompliance (or if not, then following the decision of the
Laboratory that the shipment was nonconforming), Pacira shall promptly (and in
any case within [**] Business Days thereafter) make arrangements for the return,
reworking or disposal, at Pacira’s option, of any nonconforming or noncomplying
Bulk Product.  If Pacira requests that Aratana dispose of such nonconforming or
noncomplying Bulk Product, Pacira shall give Aratana written instructions as to
how Aratana or its agent should dispose of such nonconforming or noncomplying
Bulk Product, and Aratana shall provide Pacira with written certification of
such destruction.  Pacira shall pay (or reimburse Aratana) for any reasonable
return shipping charges or out-of-pocket costs or expenses incurred by Aratana
for such return shipment or lawful disposal of such nonconforming or
noncomplying Bulk Product.

 

5.                                      PRICING AND PAYMENT

 

5.1.                            Pricing.  During the Term, the purchase price
for the supply of Bulk Product sold to Aratana shall be the applicable Product
Price then in effect.  As of the Effective Date, the Product Price shall be
either (a) [**] Dollars ($[**]) per 20ml Vial of Bulk Product or (b) [**]
Dollars ($[**]) per [**] Vial of Bulk Product, as applicable.  Pacira shall
review the Product Price annually and may increase the Product Price based upon
inflation and any increases in the

 

10

--------------------------------------------------------------------------------


 

cost of manufacture (including the cost of raw materials) of the Licensed
Product; provided, however, that notwithstanding the foregoing, in no event
shall any annual increase to the Product Price due solely to inflation exceed
the percentage change in the Producer Price Index (Commodities) for Chemicals
and Allied Products—Drugs and Pharmaceuticals (as published by the Bureau of
Labor Statistics) over the preceding one (1) year period.  Notice of any price
increases shall be provided to Aratana [**] days prior to the end of each
calendar year during the Term with such increases becoming effective as of the
first day the next calendar year.

 

5.2.                            Invoices and Payments.  Payments to Pacira from
Aratana pursuant to this Agreement shall be made by Aratana within [**] days of
receipt of the relevant invoice from Pacira, which invoice shall be delivered at
the time of Delivery of Bulk Product under a Purchase Order.  Aratana shall make
all payments required under this Agreement by wire transfer to a bank account
designated by Pacira in United States dollars.

 

5.3.                            Taxes.  Any and all transfer, sales, use,
registration and other taxes imposed upon or with respect to or measured by the
sale or delivery by Pacira to Aratana of any Bulk Product hereunder shall be
identified by Pacira and assessed to Pacira and Aratana, as applicable, as
mutually agreed upon from time to time.  To the extent any such taxes are
applicable to Aratana, such amounts shall be included on Pacira’s invoices to
Aratana for such Bulk Product, to the extent that Aratana has not provided
Pacira with an appropriate exemption certificate.

 

5.4.                            Payments.  All payments by Aratana hereunder
shall be payable in full when due, shall be absolute and non-refundable and
shall not be subject to rights of set off, counterclaim, decrease, reduction or
deduction whatsoever.

 

5.5.                            Currency.  All amounts payable and calculations
hereunder shall be in United States dollars.

 

6.                                      MANUFACTURE

 

6.1.                            Manufacture.  During the Term, and subject to
the provisions of this Section 6, Pacira shall manufacture and supply Bulk
Product in accordance with: (a) this Agreement; (b) the applicable
Specification; (c) the applicable NADA; (d) cGMP requirements; (e) the Quality
Agreement; and (f) all other applicable Law.  The Parties will negotiate in good
faith and enter into a Quality Agreement as soon as reasonably practicable and
no later than [**] days after the Effective Date.  Notwithstanding the foregoing
or any other provision of this Agreement, nothing set forth in this Agreement
shall prohibit Pacira from: (i) effecting any change, modification or alteration
to the manufacturing processes related to the manufacture of the Licensed
Product (a “Change to Process”); (ii) relocating or shutting down the then
current Approved Facilities; (iii) manufacturing other pharmaceutical products
or prioritizing its activities at the Approved Facilities; or (iv) prioritizing
its business needs generally if and when such activities or needs conflict with
its obligations to Aratana hereunder; provided; that (A) Pacira will notify
Aratana as promptly as practicable after taking affirmative action in
furtherance of any of the foregoing actions and (B) Pacira’s right to engage in
any of the foregoing actions does not excuse Pacira from its obligation to
supply the Bulk Product to Aratana as required under Sections 3 and 4, subject
to Section 6.3(b).  Notwithstanding the foregoing, Pacira will notify Aratana
through the JCCC of any Change to Process or any other

 

11

--------------------------------------------------------------------------------


 

actions described above in this Section 6.1, in each case which would reasonably
be expected to require Aratana to submit any new or supplemental filing with any
Regulatory Authority or to engage in any new or supplemental clinical study.

 

6.2.                            Compliance with Law.  While the Licensed Product
is in the possession or under the control of Pacira, Pacira shall comply with
all applicable Law regarding the manufacture, handling and storage of such
Licensed Product.

 

6.3.                            Changes Affecting Manufacture.

 

(a)                        In the event that a Regulatory Authority imposes any
change affecting the NADA, the Manufacturing Approval or the manufacture of the
Bulk Product, each Party shall notify the other Party and the Parties shall
discuss in good faith with a view to reaching agreement on the actions and
timing required to effect such change, any regulatory approval required, and
including any pricing implications.

 

(b)                        In the event that Pacira effects any Change to
Process, the Parties shall discuss in good faith with a view to reaching
agreement on the actions and timing required to continue supply of Bulk Product
to Aratana, which may include, by way of example only, incorporation of the
Change to Process within the Specification via a modification to the NADA
mutually agreed to by Pacira and Aratana (the submission of which, including all
incidental regulatory filings and requirements, shall be the sole responsibility
of Aratana), the transfer of technology from Pacira to Aratana in order to allow
Aratana to manufacture the Licensed Product in accordance with the applicable
Specification, and regulatory approval required and including any pricing
implications; provided, however, in no event shall Pacira be obligated to supply
Bulk Product under this Agreement or enter into any alternate supply
arrangements if Pacira determines, in its sole discretion, that it is no longer
commercially reasonable to supply Bulk Product in accordance with the
then-current Specification in light of the Change to Process.  In furtherance,
and not in limitation, of the foregoing, Pacira shall keep Aratana informed of
any proposed Change to Process.

 

7.                                      WARRANTIES

 

7.1.                            Organization, Good Standing, Power.  Each of
Pacira and Aratana represents and warrants to the other Party that:

 

(a)                        it is duly organized, validly existing and in good
standing under the Law of the jurisdiction in which it is incorporated or
formed;

 

(b)                        it has the requisite corporate or other power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby;

 

(c)                         the execution and delivery of this Agreement and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate or similar action on its part and no other
or further corporate or similar proceedings will be necessary for the execution
and delivery of this Agreement by such Party, the performance of such Party’s
obligations hereunder, and the consummation by such Parties of the transactions
contemplated hereby; and

 

12

--------------------------------------------------------------------------------


 

(d)                        this Agreement has been duly executed and delivered
by it and constitutes a legal, valid and binding obligation of such Party
enforceable against such Party in accordance with its terms, except as the same
may be limited by bankruptcy, insolvency, moratorium, reorganization or other
Laws of general applicability relating to or affecting the enforcement of
creditors’ rights and general principles of equity.

 

7.2.                            Representations and Warranties of Pacira. 
Pacira represents and warrants that:

 

(a)                        Approved Facilities.  The Approved Facilities
(i) comply in all material respects with all relevant and applicable Law and
standards and have all relevant regulatory permits and approvals including valid
Manufacturing Licenses and Manufacturing Approvals; and (ii) currently have, and
Pacira shall use commercially reasonable efforts to maintain, the necessary
Equipment and personnel required for the manufacture of the Licensed Product in
compliance with the NADA.

 

(b)                        Conformance of Bulk Product.  Each Lot of Bulk
Product supplied to Aratana under this Agreement shall: (i) meet the
Specification; (ii) be manufactured in compliance with the applicable NADA or
other applicable Regulatory Approval and cGMP; and (iii) be sold free from any
lien or encumbrance.  THE FOREGOING WARRANTY IS EXCLUSIVE, AND IS IN LIEU OF ALL
OTHER WARRANTIES (WHETHER WRITTEN, ORAL OR IMPLIED) INCLUDING A WARRANTY OF
MERCHANTABILITY IN OTHER RESPECTS THAN EXPRESSLY SET FORTH ABOVE AND A WARRANTY
OF FITNESS FOR A PARTICULAR PURPOSE.

 

PACIRA MAKES NO WARRANTIES, EXPRESS OR IMPLIED, OTHER THAN THOSE EXPRESSLY MADE
HEREIN WITH RESPECT TO THE LICENSED PRODUCT.  ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY,
SATISFACTORY QUALITY AND FITNESS FOR A PARTICULAR PURPOSE ARE HEREBY DISCLAIMED
BY PACIRA.

 

7.3.                            Representations and Warranties of Aratana. 
Aratana represents and warrants that:

 

(a)                        Regulatory Compliance.  (i) Aratana has obtained or
will obtain, and at all times during the term of this Agreement as shall be
required under applicable Law shall maintain, any and all Regulatory Approvals
necessary for Aratana to Commercialize the Licensed Product under the License
Agreement and (ii) all Labeling (as defined below) copy and artwork approved,
designated or utilized by or on behalf of Aratana will be in compliance with
applicable Law.

 

(b)                        Non-Infringement.  None of the (i) labels and any
other written, printed or graphic matter upon any Licensed Product or any
container, wrapper or other packaging utilized with the Bulk Product, (ii) any
package inserts and other written material accompanying the Licensed Product or
(iii) other Licensed Product-related materials or information provided by or on
behalf of Aratana (collectively, “Labeling”), nor the use of any Labeling in
connection with the Commercialization of the Licensed Product, will infringe,
misappropriate or otherwise

 

13

--------------------------------------------------------------------------------


 

violate any patent, copyright, trade secret, trademark laws or other
intellectual property right of any Third Party.

 

8.                                      APPROVALS, AUDITS AND INSPECTIONS

 

8.1.                            Aratana (or its representatives) shall be
entitled, but in any event no more than [**] in any twelve (12) month period
during the Term, to access records related solely to the manufacture of the Bulk
Product and those portions, and only those portions, of the Approved Facilities
where the Bulk Product is manufactured, in the company of a representative of
Pacira as is reasonably necessary to review and audit such records and portions
of the Approved Facilities or the manufacture of the Bulk Product.  Such
inspection shall be conducted upon reasonable prior notice by Aratana, but not
less than [**] days prior to the proposed inspection, during normal business
hours and at the specific time and date mutually agreed to by the Parties.  Any
information, data, technology or other materials accessed by or provided to
Aratana or any of its representatives in connection with any such inspection
shall be deemed Know-How (as defined in the License Agreement) of Pacira in
which Pacira retains all right, title and interest, subject to the obligations
contained in, and any use, as may be permitted under the License Agreement with
respect thereto.

 

8.2.                            Pacira shall use all commercially reasonable
efforts to obtain and maintain in force all the Manufacturing Licenses in
relation to the manufacture of the Licensed Product, as may be required in the
country of manufacture of the Licensed Product.

 

9.                                      PROJECT MANAGEMENT

 

9.1.                            Each Party shall from time to time by notice to
the other nominate a Project Manager to co-ordinate relationships between the
Parties.  The Project Manager shall be the first point of contact between the
Parties in relation to the placement of Bulk Product orders, confirmation of
Delivery Dates, issues relating to manufacturing and Manufacturing Approvals. 
The Project Managers shall form a project team comprising relevant staff from
both Pacira and Aratana for the co-ordination of the supply of the Bulk Product
to Aratana.

 

9.2.                            Pacira and Aratana shall diligently carry out
the tasks assigned to them hereunder, and as subsequently agreed in writing
during the Term.  Each Party shall co-operate with the other in good faith
particularly with respect to problems or contingencies that arise during the
Term and shall perform its obligations in good faith and in a commercially
reasonable, diligent and workmanlike manner.

 

10.                               TERM AND TERMINATION

 

10.1.                     Term.  This Agreement shall come into effect on
signature and, subject to earlier termination pursuant to this Section 10, shall
continue for as long as the License Agreement continues in force.

 

10.2.                     Termination by Pacira.  Pacira may terminate this
Agreement, except as limited hereinafter, immediately upon written notice, in
the event:

 

14

--------------------------------------------------------------------------------


 

(a)                        Aratana fails to make any undisputed payment (or
undisputed portion of any payment) due and owing within [**] days after notice
thereof from Pacira that such payment has not been timely made by Aratana;

 

(b)                        Aratana commits a breach of any material provision of
this Agreement which is not cured within [**] days of notice thereof from
Pacira;

 

(c)                         in the event that Pacira effects any Change to
Process and the Parties are not able to reach agreement to continue supply of
Bulk Product to Aratana after complying with Section 6.3(b); or

 

(d)                        Pacira (including any successor or assignee thereof
and any Third Party Manufacturer) ceases manufacture, for any reason, of
EXPAREL®.

 

10.3.                     Consequences of Termination.

 

(a)                        Termination or expiration of this Agreement shall not
relieve the Parties of any obligation accruing prior to such termination or
expiration, including, but not limited, to the regulatory and quality/technical
responsibility provisions herein and the obligation to pay money, and shall be
without prejudice to the rights and remedies of either Party with respect to the
antecedent breach of any of the provisions of this Agreement.

 

(b)                        Upon the termination of this Agreement by Pacira
pursuant to Section 10.2(c) or 10.2(d), if requested by Aratana, Pacira will
fulfill any and all Purchase Order(s) previously submitted and accepted by
Pacira.

 

(c)                         Upon the expiration or termination of this Agreement
by Pacira pursuant to Section 10.2(a) or 10.2(b), Pacira may cancel, in whole or
in part, any Purchase Order previously submitted.

 

(d)                        Upon the expiration or termination of this Agreement
by Pacira pursuant to Section 10.2(c) or 10.2(d), if requested by Aratana,
Pacira will sell to Aratana all inventory of finished Bulk Product in the
possession or control of Pacira that has been designated for future sale to
Aratana (and not intended for sale or use in Pacira’s human health program for
EXPAREL®) and within the relevant expiry for such Bulk Product as of the
effective date of termination, at the cost for such Bulk Product as of the
effective date of termination.  Payment for the finished inventory and materials
shall be due within [**] days of receipt of Pacira’s invoice.

 

(e)                         After the expiration or termination of this
Agreement, Aratana shall be responsible, at its own expense, for manufacturing
its requirements of Bulk Product.

 

10.4.                     Survival.  Upon expiry or termination for any reason
the provisions of Sections 4.3, 6, 7.2(b), 7.3, 10.3, 11, 12, 13, 14, 15 and 16
shall continue in full force and effect in accordance with their respective
terms and Pacira shall retain pharmaceutical records and samples in accordance
with cGMP.

 

15

--------------------------------------------------------------------------------


 

11.                               ASSIGNMENT AND SUB-CONTRACTING

 

Neither this Agreement nor any right or obligation hereunder may be assigned,
delegated or otherwise transferred, in whole or part, by Aratana without the
prior express written consent of Pacira, except with respect to a transfer to
Affiliate or pursuant to a sale of substantially all of the assets of Aratana. 
The terms and conditions of this Agreement shall be binding upon and inure to
the benefit of the permitted successors and assigns of the Parties.  Any
transfer by Aratana other than in accordance with the terms hereof shall be void
and shall entitle Pacira to immediately terminate this Agreement.

 

12.                               CONFIDENTIALITY

 

12.1.                     Pacira and Aratana undertake to each other to keep
confidential, and to procure that their respective Affiliates, employees,
directors, officers, contractors, lawyers and accountants (including those of
their Affiliates) keep confidential, Confidential Information disclosed to it by
or belonging to the other Party, until it ceases to be Confidential Information.

 

12.2.                     Any Confidential Information received from the other
Party shall not be disclosed to any third party or used for any purpose other
than as provided or specifically envisaged by this Agreement, unless it ceases
to be Confidential Information.

 

12.3.                     The confidentiality and non-use obligations contained
in this Agreement shall survive the termination of this Agreement and remain in
full force and effect for an indefinite period after termination in relation to
any claim based on events which occur during the Term.

 

13.                               FORCE MAJEURE

 

13.1.                     Neither Party shall be entitled to terminate this
Agreement or shall be liable to the other under this Agreement for loss or
damages attributable to acts of God. war or other hostility. civil disorder. the
elements. fire. explosion. flood, or any other similar reason where failure to
perform is beyond the control and not caused by the negligence of the
non-performing Party (“Force Majeure”), provided the Party affected shall give
prompt notice thereof to the other Party.  Subject to Section 13.2, the Party
giving such notice shall be excused from all affected obligations hereunder for
so long as it continues to be affected by Force Majeure.

 

13.2.                     If such Force Majeure continues unabated for a period
of at least ninety (90) days, the Parties will meet to discuss in good faith
what actions to take or what modifications should be made to this Agreement as a
consequence of such Force Majeure in order to alleviate its consequences on the
affected Party.

 

14.                      DISPUTES

 

14.1.                Negotiation.  The Parties recognize that a bona fide
dispute as to certain matters may from time to time arise during the term of
this Agreement that relates to either Party’s rights and/or obligations
hereunder.  In the event of the occurrence of such a dispute, either Party may,
by written notice to the other Party, have such dispute referred to their
respective senior officials designated below or their successors, for attempted
resolution by good faith negotiations within [**] calendar days after such
notice is received.  Said designated senior officials are as follows:

 

16

--------------------------------------------------------------------------------


 

For Aratana:                                  Chief Executive Officer, or its
designee

 

For Pacira:                                             Chief Executive Officer,
or its designee

 

In the event the designated senior officials are not able to resolve such
dispute within the [**] day period, either Party may invoke the provisions of
Section 14.2.  Failure to invoke Section 14.2 may cause the Agreement to be
subject to an assertion of termination.

 

14.2.                Arbitration.  Subject to Section 14.1, any dispute,
controversy or claim initiated by either Party arising out of, resulting from or
relating to this Agreement, or the performance by either Party of its
obligations under this Agreement (other than bona fide Third Party actions or
proceedings filed or instituted in an action or proceeding by a Third Party
against a Party), whether before or after termination of this Agreement, shall
be finally resolved by binding arbitration.  Whenever a Party shall decide to
institute arbitration proceedings, it shall give written notice to that effect
to the other Party.  Any such arbitration shall be conducted under the
Commercial Arbitration Rules of the American Arbitration Association by a panel
of three arbitrators appointed in accordance with such rules with the
arbitration taking place in New Jersey.  The method and manner of discovery in
any such arbitration proceeding shall be governed by the laws of the State of
New Jersey.  The arbitrators shall have the authority to grant injunctions
and/or specific performance and to allocate between the parties the costs of
arbitration in such equitable manner as they determine.  Judgment upon the award
so rendered may be entered in any court having jurisdiction or application may
be made to such court for judicial acceptance of any award and an order of
enforcement, as the case may be.  In no event shall a demand for arbitration be
made after the date when institution of a legal or equitable proceeding based
upon such claim, dispute or other matter in question would be barred by the
applicable statute of limitations.  Notwithstanding the foregoing, either Party
shall have the right, without waiving any right or remedy available to such
Party under this Agreement or otherwise, to seek and obtain from any court of
competent jurisdiction any interim or provisional relief that is necessary or
desirable to protect the rights or property of such Party, pending the selection
of the arbitrators hereunder or pending the arbitrators’ determination of any
dispute, controversy or claim hereunder.

 

15.                               INDEMNIFICATION.

 

15.1.                     Aratana Indemnity.  Aratana shall indemnify, defend
and hold harmless Pacira, its Affiliates and their respective directors,
officers, employees, stockholders and agents and their respective successors,
heirs and assigns (the “Pacira Indemnitees”) from and against any liability,
damage, loss or expense (including reasonable attorneys’ fees and expenses of
litigation) incurred by or imposed upon such Pacira Indemnitees, or any of them,
in connection with any third party claims, suits, actions, demands or judgments,
including, without limitation, personal injury and product liability matters, to
the extent arising out of any material breach of this Agreement by Aratana, up
to the amount of Aratana’s available insurance coverage provided for in the
License Agreement.

 

15.2.                     Pacira Indemnity.  Pacira shall indemnify, defend and
hold harmless Aratana and its Affiliates and their respective directors,
officers, employees, and agents, and their respective successors, heirs and
assigns (the “Aratana Indemnitees”), from and against any liability,

 

17

--------------------------------------------------------------------------------


 

damage, loss or expense (including reasonable attorneys’ fees and expenses of
litigation) incurred by or imposed upon such Aratana Indemnitees, or any of
them, in connection with any Third Party claims, suits, actions, demands or
judgments, including, without limitation, personal injury and product liability
matters to the extent arising out of any material breach of this Agreement by
Pacira, up to the amount of Pacira’s available insurance coverage provided for
in the License Agreement.

 

15.3.                     Indemnification Procedures.  In the event that any of
the Pacira Indemnitees or the Aratana Indemnitees (each, an “Indemnitee”) is
seeking indemnification under this Section 15 from a Party (the “Indemnifying
Party”), the other Party shall notify the Indemnifying Party of such claim with
respect to such Indemnitee as soon as reasonably practicable after the
Indemnitee receives notice of the claim, and the Party (on behalf of itself and
such Indemnitee) shall permit the Indemnifying Party to assume direction and
sole control of the defense of the claim (including the right to settle the
claim solely for monetary consideration) and shall cooperate as requested (at
the expense of the Indemnifying Party) in the defense of the claim.  The
indemnification obligations under this Section 15 shall not apply to any harm
suffered as a direct result of any delay in notice to the Indemnifying Party
hereunder or to amounts paid in settlement of any claim, demand, action or other
proceeding if such settlement is effected without the consent of the
Indemnifying Party, which consent shall not be withheld or delayed
unreasonably.  The Indemnitee, its employees and agents, shall reasonably
cooperate with the Indemnifying Party and its legal representatives in the
investigation of any claim, demand, action or other proceeding covered by this
Section 15.

 

15.4.                     Limitation of Liability.  Any damage, loss or expense
payable by an Indemnifying Party shall be reduced by the amount of any insurance
proceeds actually received by an Indemnitee against such damage, loss or expense
and by the amount of any other indemnity, contribution or other similar payments
actually recovered by the Indemnitee from an unrelated person with respect to
such damage, loss or expense, provided that the Indemnitee has no obligation to
seek recovery of any such damage, loss, or expense from its insurance provider
or such unrelated person.

 

16.                               RECALLS.

 

In the event (i) any Regulatory Authority issues a request, directive or order
that Licensed Product be recalled, or (ii) a court of competent jurisdiction
orders such a recall, or (iii) Pacira reasonably determines after consultation
with Aratana that the Licensed Product should be recalled because the Licensed
Product does not conform to the applicable Specification at the time of shipment
by Pacira, the Parties will take all appropriate corrective actions reasonably
requested by the other Party hereto or by any Regulatory Authority.  In the
event that such recall (a) results from the breach of Pacira’s warranties under
Section 7.2 of this Agreement, Pacira will be responsible for all of the costs
and expenses of the recall or (b) results from the breach of Aratana’s
warranties or covenants under this Agreement, Aratana will be responsible for
all of the costs and expenses of the recall.  To the extent that such recall is
not covered by either clause (a) or (b) of the immediately preceding sentence,
then Pacira and Aratana shall share equally the costs and expenses of the
recall.  For the purposes of this Agreement, the expenses of the recall will be
the expenses of notification and destruction or return of the recalled Licensed
Product, as well as any reasonable out-of-pocket costs incurred by Pacira and/or
Aratana in connection with

 

18

--------------------------------------------------------------------------------

 

any corrective action taken by Pacira and Aratana.  Notwithstanding anything to
the contrary, to the extent that a recall of the Licensed Product is caused by a
Party’s gross negligence or willful misconduct, all costs and expenses of the
recall (regardless of the Party incurring such cost or expense) shall be borne
by the responsible Party (and the responsible Party shall promptly reimburse the
other Party for such Recall Expenses incurred in connection with such recall
upon receipt of an invoice therefor).

 

17.                               GENERAL PROVISIONS

 

17.1.                     Notices.  All notices, requests and other
communications hereunder shall be in writing, shall be addressed to the
receiving Party’s address set forth below or to such other address as a Party
may designate by notice hereunder, and shall be either (i) delivered by hand,
(ii) made by facsimile transmission (to be followed with written confirmation by
overnight courier providing evidence of receipt), (iii) sent by overnight
courier providing evidence of receipt, or (iv) sent by registered or certified
mail, return receipt requested, postage prepaid.  The addresses and other
contact information for the Parties are as follows:

 

If to Pacira:

 

Pacira Pharmaceuticals, Inc,

5 Sylvan Way

Parsippany, NJ 07054

Attention: David Stack, CEO

Facsimile No.: [**]

Telephone No.: [**]

Email: [**]

 

 

 

With a copy to:

 

Pacira Pharmaceuticals, Inc.

5 Sylvan Way

Parsippany, NJ 07054

Attention: Corporate Counsel

Facsimile No.: (973) 267-0050

Email: Contracts@Pacira.com

 

 

 

If to Aratana:

 

Aratana Therapeutics, Inc.

1901 Olathe Blvd

Kansas City, KS 66103

Attention: Steven St. Peter

Facsimile No.: (913) 904-9641

Telephone No.: (913) 951-2133

Email: sstpeter@aratanarx.com

 

All notices, requests and other communications hereunder shall be deemed to have
been delivered upon receipt.

 

17.2.                     Further Assurances.  Each of the Parties shall do
execute and perform and shall procure to be done executed and performed all such
further acts, deeds, documents and things as the other Party may reasonably
require from time to time to give full effect to the terms of this Agreement.

 

19

--------------------------------------------------------------------------------


 

17.3.                     Governing Law.  This Agreement will be construed,
interpreted and applied in accordance with the laws of the state of New Jersey,
excluding its conflict of law rules.

 

17.4.                     Status.  Nothing in this Agreement is deemed to
constitute a partnership between the Parties nor constitute either Party the
agent of the other Party for any purpose.

 

17.5.                     Costs and Expenses.  Each Party shall pay its own
costs, charges and expenses incurred in connection with the negotiation,
preparation and completion of this Agreement.

 

17.6.                     Entire Agreement; Amendment.  This is the entire
Agreement between the Parties with respect to the subject matter hereof and
supersedes all prior representations, understandings and agreements between the
Parties with respect to the subject matter hereof.  No modification shall be
effective unless in writing with specific reference to this Agreement and signed
by the Parties.  It is agreed that:

 

(a)                        no Party has entered into this Agreement in reliance
upon any representation, warranty or undertaking of the other Party which is not
expressly set out in this Agreement;

 

(b)                        no Party shall have any remedy in respect of
misrepresentation or untrue statement made by the other Party or for any breach
of warranty which is not contained in this Agreement; and

 

(c)                         this Section 17.6 shall not exclude any liability
for, or remedy in respect of, fraudulent misrepresentation.

 

17.7.                     Waiver.  The terms or conditions of this Agreement may
be waived only by a written instrument executed by the Party waiving
compliance.  The failure of either Party at any time or times to require
performance of any provision hereof shall in no manner affect its rights at a
later time to enforce the same.  No waiver by either Party of any condition or
term shall be deemed as a continuing waiver of such condition or term or of
another condition or term.

 

17.8.                     Severability.  If any provision(s) of this Agreement
are or become invalid, are ruled illegal by any court of competent jurisdiction
or are deemed unenforceable under then current applicable Law from time to time
in effect during the License Term, it is the intention of the Parties that the
remainder of this Agreement shall not be affected thereby provided that a
Party’s rights under this Agreement are not materially affected.  The Parties
hereto covenant and agree to renegotiate any such term, covenant or application
thereof in good faith in order to provide a reasonably acceptable alternative to
the term, covenant or condition of this Agreement or the application thereof
that is invalid, illegal or unenforceable, it being the intent of the Parties
that the basic purposes of this Agreement are to be effectuated.

 

17.9.                     Remedies.  The rights and remedies of each of the
Parties under or pursuant to this Agreement are cumulative, may be exercised as
often as such Party considers appropriate and are in addition to its rights and
remedies under general Law.

 

17.10.              Construction.  The Parties hereto acknowledge and agree
that: (i) each Party and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have

 

20

--------------------------------------------------------------------------------


 

contributed to its revision, (ii) the rule of construction to the effect that
any ambiguities are resolved against the drafting Party shall not be employed in
the interpretation of this Agreement; and (iii) the terms and provisions of this
Agreement shall be construed fairly as to all Parties hereto and not in favor of
or against any Party, regardless of which Party was generally responsible for
the preparation of this Agreement.

 

17.11.              Counterparts.  This Agreement may be executed simultaneously
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties have caused this Supply Agreement to be
executed by its duly authorized representative as of the Effective Date.

 

 

 

PACIRA PHARMACEUTICALS, INC.:

ARATANA THERAPEUTICS, INC.:

 

 

 

 

By:

/s/ David Stack

 

By:

/s/ Steven St. Peter

 

 

 

 

 

 

 

Name:

David Stack

 

Name:

Steven St. Peter

 

 

 

 

 

 

 

Title:

President, CEO

 

Title:

President

 

 

 

 

 

 

 

Date:

December 5, 2012

 

Date:

12/5/2012

 

--------------------------------------------------------------------------------


 

APPENDIX I

 

SPECIFICATION

 

Bupivacaine, Extended-Release Liposome Injection (20 ml Vials)

 

The Specification for Bulk Product shall be the same as the specifications for
EXPAREL®.*

 

--------------------------------------------------------------------------------

*The Specification shall be made available to Aratana as necessary for
regulatory purposes.

 

--------------------------------------------------------------------------------


 

APPENDIX II

 

FORM OF FORECAST

 

[ARATANA LETTERHEAD]

 

[DATE]

Direct Telephone: [·]

 

E-mail: [·]

 

Pacira Pharmaceuticals

10450 Science Center Drive

San Diego, CA 92121

Attention: [·]

 

Re: Aratana Item #[·] unlabeled DepoBupivacaine™ Extended Release Liposome
Injection ®

 

Dear [·]:

 

The following is an updated forecast for unlabeled DepoBupivacaine™ Extended
Release Liposome Injection (Bulk Product) purchased by Aratana
Therapeutics, Inc.

 

[*THE FOLLOWING INFORMATION IS PROVIDED
 FOR ILLUSTRATIVE PURPOSES ONLY]

 

Quarter:

 

1Q13

 

2Q13

 

3Q13

 

4Q13

 

Quantity:

 

[**]

 

[**]

 

[**]

 

[**]

 

Delivery:

 

[**]

 

[**]

 

[**]

 

[**]

 

 

Note:  Purchased lot size is [**] vials.

 

The forecast shown above is based on current best estimates of market demand and
product approvals and is provided for Pacira’s planning purposes.  Actual
purchase commitments will be made by formal purchase order(s).  A [**]-month
rolling forecast will continue to be provided on a quarterly basis.

 

If you have any questions, please do not hesitate to contact me at your earliest
convenience.

 

Sincerely,

 

--------------------------------------------------------------------------------
